 



Exhibit 10.89
(JPMORGAN LOGO) [f25514f2551409.gif]
JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England
December 14, 2006
To: Cadence Design Systems, Inc.
Bldg. 5, MS 5B1
2655 Seely Avenue
San Jose, CA 95134
Attention: Legal Department
Telephone No.: (408) 943-1234
Facsimile No.: (408) 943-0513
Re: Convertible Note Hedge Transaction
Reference:      2696918
The purpose of this letter agreement is to confirm the terms and conditions of
the Transaction entered into between JPMorgan Chase Bank, National Association,
London Branch (“Bank”), represented by J.P. Morgan Securities Inc. (“Agent”), as
its agent, and Cadence Design Systems, Inc., a Delaware corporation
(“Counterparty”), on the Trade Date specified below (the “Transaction”). This
letter agreement constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. This Confirmation shall replace any previous letter
and serve as the final documentation for the Transaction.
     The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc., are incorporated into
this Confirmation. In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation shall govern. Certain
defined terms used herein have the meanings assigned to them in the Offering
Memorandum dated December 14, 2006, (the “Offering Memorandum”) relating to the
USD 250,000,000 principal amount of Convertible Senior Notes due December 15,
2013 (the “Convertible Notes” and each USD 1,000 principal amount of Convertible
Notes, a “Convertible Note”) issued by Counterparty pursuant to an Indenture to
be dated on or about December 19, 2006, between Counterparty and Deutsche Bank
Trust Company Americas, as trustee (the “Indenture”). In the event of any
inconsistency between the terms defined in the Offering Memorandum and this
Confirmation, the Confirmation shall govern. For the avoidance of doubt,
references herein to sections of the Indenture are based on the draft of the
Indenture most recently reviewed by the parties at the time of execution of this
Confirmation. If any relevant sections of the Indenture are changed, added or
renumbered following execution of this Confirmation, the parties will amend this
Confirmation in good faith to preserve the economic intent of the parties. The
Transaction is subject to early unwind if the closing of the Convertible Notes
is not consummated for any reason, as set forth below in Section 9(g).
     Each party is hereby advised, and each such party acknowledges, that the
other party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746. Registered
Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

1



--------------------------------------------------------------------------------



 



1. This Confirmation evidences a complete and binding agreement between Bank and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Bank and Counterparty had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law) on the Trade Date, In the event of any inconsistency between
provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates.
The parties hereby agree that no Transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement.
2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

          General Terms:    
 
       
 
  Trade Date:   December 14, 2006
 
       
 
  Option Style:   Modified American, as described in the “Exercise and
Valuation” provisions set forth below.
 
       
 
  Option Type:   Call
 
       
 
  Buyer:   Counterparty
 
       
 
  Seller:   Bank
 
       
 
  Shares:   The common stock of Counterparty, par value USD 0.01 per Share
(Exchange symbol “CDNS”)
 
       
 
  Number of Options:   The number of Convertible Notes issued by Counterparty on
the closing date for the initial issuance of the Convertible Notes.
 
       
 
  Option Entitlement:   As of any date, a number equal to the Conversion Rate as
of such date (as defined in the Indenture, but without regard to any adjustments
to the Conversion Rate pursuant to Section 13.01(e) or Section 13.03(g) of the
Indenture) for each Convertible Note.
 
       
 
  Number of Shares:   The product of the Number of Options, the Option
Entitlement and the Applicable Percentage.
 
       
 
  Applicable Percentage:    25%
 
       
 
  Strike Price:   USD 21.15
 
       
 
  Premium:   USD 16,912,500
 
       
 
  Premium Payment Date:   December 19, 2006 or such later date as agreed upon by
the parties.
 
       
 
  Exchange:   NASDAQ Global Select Market.

2



--------------------------------------------------------------------------------



 



         
 
  Related Exchange(s):   The principal exchange(s) for options contracts or
futures contracts, if any, with respect to the Shares
 
        Exercise and Valuation:    
 
       
 
  Exercise Period:   The period from and excluding the Trade Date to and
including the Final Expiration Date.
 
       
 
  Exercise Dates:   Notwithstanding the Equity Definitions, each “Conversion
Date” as defined in the Indenture occurring during the Exercise Period for
Convertible Notes other than Convertible Notes with respect to which
Counterparty makes the direction described in Section 13.10 of the Indenture
that are accepted by the financial institution designated by Counterparty in
accordance with Section 13.10 of the Indenture
(a “Conversion Date”).
 
       
 
  Exercisable Options:   In respect of each Exercise Date a number of Options
equal to the number of Convertible Notes properly surrendered to Counterparty
for conversion in respect of the relevant Conversion Date.
 
       
 
  Expiration Time:   At the close of trading of the regular trading session on
the Exchange
 
       
 
  Expiration Date:   Each Exercise Date.
 
       
 
  Final Expiration Date:   The earlier of (x) the last day on which any
Convertible Notes remain outstanding and (y) December 15, 2013.
 
       
 
  Automatic Exercise:   Notwithstanding the Equity Definitions, on each Exercise
Date, the number of Options related to such Exercise Date shall be automatically
exercised at the Expiration Time on such Exercise Date if an effective notice of
exercise, if required, is given in accordance with the provision immediately
below.
 
       
 
  Notice of Exercise:   Notwithstanding anything to the contrary in the Equity
Definitions, in order to exercise any Options, Counterparty must notify Bank in
writing prior to 5:00 PM, New York City time, on the Scheduled Trading Day prior
to the first Exchange Business Day of the “Observation Period”, as defined in
the Indenture, relating to the Convertible Notes converted on the relevant
Exercise Date (the “Notice Deadline”) of (i) the number of Options being
exercised on such Exercise Date, (ii) the scheduled settlement date under the
Indenture for the Convertible Notes converted on such Exercise Date and
(iii) the first day of the relevant “Observation Period”; provided that,
notwithstanding the foregoing, such notice (and the related Automatic Exercise
of Options) shall be effective if given after the Notice Deadline but prior to
5:00 PM New York City

3



--------------------------------------------------------------------------------



 



         
 
       
 
      time, on the fifth Exchange Business Day of such “Observation Period”, in
which event the Calculation Agent shall have the right to adjust the Net Share
Settlement Obligation (as defined below) as appropriate to reflect the
additional costs (including, but not limited to, hedging mismatches and market
losses) and reasonable expenses incurred by Bank in connection with its hedging
activities (including the unwinding of any hedge position) as a result of its
not having received such notice prior to the Notice Deadline; provided further
that Counterparty shall not be required to deliver any such notice of exercise
with respect to any Exercise Date occurring on or after the 23rd scheduled
“Trading Day”, as defined in the Indenture, prior to December 15, 2013.
 
       
 
  Bank’s Contact Details for    
 
  purpose of Giving Notice:   JPMorgan Chase Batik, National Association
 
      277 Park Avenue, 11th Floor
 
      New York, NY 10172
 
      Attention: Eric Stefanik
 
      Title: Operations Analyst
 
      EDG Corporate Marketing
 
      Telephone No.:     (212) 622-5814
 
      Fax:                       (212) 622-8534
 
        Settlement Terms:    
 
       
 
  Method of Settlement:   Net Share Settlement
 
       
 
  Settlement Date:   In respect of an Exercise Date, the settlement date for the
Shares to be delivered in respect of the Convertible Notes converted on such
date pursuant to Section 13.02(a) or Section 13.02(b) of the Indenture, as the
case may be; provided that the Settlement Date will not be prior to the date
that is one Settlement Cycle following the final day of the relevant
“Observation Period.”
 
       
 
  Net Share Settlement:   In respect of each Exercise Date, Bank will deliver to
Counterparty, on the related Settlement Date, a number of Shares (the “Net Share
Settlement Obligation”) equal to the product of the (x) the Applicable
Percentage and (y) the aggregate number of Shares that Counterparty is obligated
to deliver to the holder(s) of the Convertible Note(s) converted on such
Exercise Date pursuant to the terms of the Indenture as of the Trade Date
(“Convertible Obligation”); provided, however, that such obligation shall be
determined excluding any Shares that Counterparty is obligated to deliver to
holder(s) of the Convertible Note(s) as a result of any adjustments to the
Conversion Rate pursuant to Section 13.01(e) or Section 13.03(g) of the
Indenture.

4



--------------------------------------------------------------------------------



 



         
 
  Notice of Convertible Obligation:   No later than the Exchange Business Day
immediately following the last day of any Observation Period, Counterparty shall
give Bank notice of the final number of Shares comprising the relevant
Convertible Obligation for the relevant Exercise Date for, for the Exercise
Dates occurring on or after the 23rd scheduled “Trading Day” prior to
December 15, 2013, the aggregate Number of Shares comprising the relevant
Convertible Obligation for such Exercise Dates).
 
       
 
  Other Applicable Provisions:   The provisions of Sections 9.1(c), 9.8, 9.9,
9.10, and 9.12 of the Equity Definitions will be applicable to any Net Share
Settlement, as if “Physical Settlement” applied to the Transaction; and provided
that the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Buyer is the issuer of the Shares.
 
       
 
  Failure to Deliver:   Applicable
 
        3. Additional Terms applicable to the Transaction:
 
           Adjustments applicable to the Transaction:

         
 
  Method of Adjustment:   Notwithstanding Section 11.2 of the Equity
Definitions, upon the occurrence of any “Adjustment Event” set forth in
Sections 13.03(a), (b), (c), (d), (e) and (f) of the Indenture, the Calculation
Agent shall make a corresponding adjustment, if necessary, to the terms relevant
to the exercise, settlement or payment of the Transaction, to the extent an
analogous adjustment is made under the Indenture. Immediately upon the
occurrence of any Adjustment Event, Counterparty shall notify the Calculation
Agent of such Adjustment Event; and once the adjustments to be made to the terms
of the Indenture and the Convertible Notes in respect of such Adjustment Event
have been determined, Counterparty shall immediately notify the Calculation
Agent in writing of the details of such adjustments.
 
        Extraordinary Events applicable to the Transaction:
 
       
 
  Merger Events:   Notwithstanding Section 12.1(b) of the Equity Definitions, a
“Merger Event” means the occurrence of any event or condition defined as a
“Merger Event” in Section 13.05 of the Indenture.
 
       
 
      Immediately upon the occurrence of any Merger Event, Counterparty shall
notify the Calculation Agent of such Merger Event; and once the adjustments to
be made to the terms of the Indenture and the Convertible Notes in respect

5



--------------------------------------------------------------------------------



 



         
 
      of such Merger Event have been determined, Counterparty shall immediately
notify the Calculation Agent in writing of the details of such adjustments.
 
       
 
  Notice of Merger Consideration:   Upon the occurrence of a Merger Event that
causes the Shares to be converted into the right to receive more than a single
type of consideration (determined based in part upon any form of stockholder
election), Counterparty shall reasonably promptly (but in any event prior to the
Merger Date) notify the Calculation Agent of the weighted average of the types
and amounts of consideration received by the holders of Shares entitled to
receive cash, securities or other property or assets with respect to or in
exchange for such Shares in any Merger Event who affirmatively make such an
election.
 
       
 
  Consequence of Merger Events:   Notwithstanding Section 12.2 of the Equity
Definitions, upon the occurrence of a Merger Event, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares, the Number of Options, the
Option Entitlement and any other variable relevant to the exercise, settlement
or payment for the Transaction; provided, however, that such adjustment shall be
made without regard to any adjustment to the Conversion Rate for the issuance of
additional shares as set forth in Section 13.01(e) or Section 13.03(g) of the
Indenture.
 
        Nationalization, Insolvency or Delisting:   Cancellation and Payment
(Calculation Agent Determination); provided that (i) Section 12.6(a)(iii) of the
Equity Definitions shall be amended to delete, in the definition of the term
“Delisting” the parenthetical “(or will cease)” and (ii) in addition to the
provisions of Section 12.6(a)(iii) of the Equity Definitions, it shall also
constitute a Delisting if the Exchange is located in the United States and the
Shares are not immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, the American Stock Exchange, The NASDAQ Global Select
Market or the NASDAQ Global Market (or their respective successors); if the
Shares are immediately re-listed, re-traded or re-quoted on any such exchange or
quotation system, such exchange or quotation system shall thereafter be deemed
to be the Exchange and the Calculation Agent shall make any adjustments it deems
necessary to the terms of the Transaction, as if Modified Calculation Agent
Adjustment were applicable to such event.
 
        Additional Disruption Events:    
 
       
(a)
  Change in Law:   Applicable

6



--------------------------------------------------------------------------------



 



         
 
  (b) Insolvency Filing:   Applicable; provided that Section 12.9(b)(i) of the
Equity Definitions shall be amended by adding, immediately following the word
“party” in the third line thereof, the phrase “(or, upon the occurrence of an
Insolvency Filing, Bank)”
 
       
 
  Determining Party:   For all applicable Additional Disruption Events, Bank
 
       
 
  Non-Reliance:   Applicable
 
       
 
  Agreements and Acknowledgments Regarding Hedging Activities:   Applicable
 
       
 
  Additional
Acknowledgments:   Applicable
 
        Additional Termination Events:   If any event of default under the terms
of the Convertible Notes, as set forth in Section 5.01 of the Indenture, shall
occur with respect to Counterparty, then such event shall constitute an
Additional Termination Event applicable to the Transaction with respect to which
Counterparty shall be deemed to be the sole Affected Party and the Transaction
shall be the sole Affected Transaction.
 
       
 
      If any provision of the Indenture or the Convertible Notes is amended,
modified, supplemented or waived without the written consent of Bank,
Counterparty shall provide Bank and the Calculation Agent with notice thereof on
or prior to the effective date thereof and, if the Calculation Agent determines
that such amendment, modification, supplement or waiver has a material effect on
the Transaction or Bank’s ability to hedge all or a portion (“Affected Portion”)
of the Transaction, then such event (an “Amendment Event”) shall constitute an
Additional Termination Event with respect to which Counterparty shall be deemed
to be the sole Affected Party and the Transaction (or the Affected Portion
thereof) shall be the sole Affected Transaction. For the avoidance of doubt, an
election by Counterparty to increase the conversion rate pursuant to
Section 13.01(e) or Section 13.03(g) of the Indenture shall not constitute an
Amendment Event.
 
       
 
      If any Convertible Notes are repurchased (whether in connection with a put
of Convertible Notes by holders thereof pursuant to the terms of the Indenture
as a result of a fundamental change, howsoever defined, or for any other reason)
by Counterparty or any of its subsidiaries, or if Counterparty gives notice to
Bank that it intends to repurchase any Convertible Notes, then Counterparty may
notify Bank that it wishes to designate an Early Termination Date with respect
to the portion of the Transaction relating

7



--------------------------------------------------------------------------------



 



         
 
      to the number of Convertible Notes that cease to be outstanding in
connection with or as a result of such repurchase and the parties shall
negotiate in good faith and in a commercially reasonable manner the timing,
pricing and other terms of such designation. For the avoidance of doubt, no such
designation shall be made if, after such negotiation, the parties cannot agree
on the terms of such designation.
 
       
 
  Credit Support Provider:   Inapplicable
 
       
 
  Credit Support Document:   Inapplicable
 
        4. Calculation Agent:   Bank. The Calculation Agent shall, upon request
by either party, provide a written explanation of any calculation or adjustment
made by it hereunder, including, where applicable, a description of the
methodology and data applied.

5. Account Details:
     (a) Account for payments to Counterparty:
     Account for payments to Counterparty:
Cadence Design Systems, Inc.
Account __________
Wells Fargo Bank
550 California Street — 10th Floor
San Francisco CA 94104
ABA# __________
Account for delivery of Shares to Counterparty:
Mellon Investor Services
235 Montgomery Street, 23rd Floor
San Francisco, CA 94104
Cadence Design Systems Book Memo Treasury Reserve Account
  Comment: When you are ready to deliver Shares contact Cadence FIRST.
     (b) Account for payments to Bank:
JPMorgan Chase Bank, National Association, New York
ABA: __________
Favour: JPMorgan Chase Bank, National Association - London
A/C: __________
Account for delivery of Shares from Bank:
  __________
6. Offices:

8



--------------------------------------------------------------------------------



 



The Office of Counterparty for the Transaction is: Inapplicable. Counterparty is
not a Multibranch Parry.
The Office of Bank for the Transaction is: New York, Bank is a Multibranch
Party.
7. Notices: For purposes of this Confirmation:

  (a)   Address for notices or communications to Counterparty:

Cadence Design Systems, Inc.
2655 Seely Avenue, Building 5
San Jose, California 95134
Fax: (408) 944-6855
Attention: General Counsel

  (b)   Address for notices or communications to Bank:

JPMorgan Chase Bank, National Association
277 Park Avenue, 11th Floor
New York, NY 10172
Attention: Eric Stefanik
Title: Operations Analyst
EDG Corporate Marketing
Telephone No.:       (212) 622-5814
Fax:                         (212) 622-8534
8. Representations and Warranties of Counterparty
The representations and warranties of Counterparty set forth in Section 1 of the
Purchase Agreement dated as of the Trade Date among Counterparty, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Morgan Stanley & Co. Incorporated, J.P.
Morgan Securities Inc. and Deutsche Bank Securities Inc. (the “Purchase
Agreement”) are true and correct and are hereby deemed to be repeated to Bank as
if set forth herein. Counterparty hereby further represents and warrants to Bank
that:

  (a)   Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.     (b)   Neither the execution and delivery of this Confirmation nor
the incurrence or performance of obligations of Counterparty hereunder will
conflict with or result in a breach of the certificate of incorporation or
by-laws (or any equivalent documents) of Counterparty, or any applicable law or
regulation, or any order, writ, injunction or decree of any court or
governmental authority or agency or any agreement or instrument to which
Counterparty or any of its subsidiaries is a party or by which Counterparty or
any of its subsidiaries is bound or to which Counterparty or any of its
subsidiaries is subject.

9



--------------------------------------------------------------------------------



 



      or constitute a default under, or result in the creation of any lien
under, any such agreement or instrument, or breach or constitute a default under
any agreements and contracts of Counterparty or its significant subsidiaries
filed as exhibits to Counterparty’s Annual Report on Form 10-K for the year
ended December 31, 2005, incorporated by reference in the Offering Memorandum,
as updated by any subsequent filings.     (c)   No consent, approval,
authorization, or order of, or filing with, any governmental agency or body or
any court is required in connection with the execution, delivery or performance
by Counterparty of this Confirmation, except such as have been obtained or made
and such as may be required under the Securities Act of 1933, as amended (the
“Securities Act”) or state securities laws.     (d)   Counterparty is not, and
after giving effect to the transactions contemplated hereby will not be, an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.     (e)   Counterparty is an “eligible contract participant”
(as such term is defined in Section 1a(12) of the Commodity Exchange Act, as
amended (the “CEA”) because one or more of the following is true:        
Counterparty is a corporation, partnership, proprietorship, organization, trust
or other entity and:

  (A)   Counterparty has total assets in excess of USD 10,000,000;     (B)   the
obligations of Counterparty hereunder are guaranteed, or otherwise supported by
a letter of credit or keepwell, support or other agreement, by an entity of the
type described in Section 1a(12)(A)(i) through (iv), 1a(12)(A)(v)(I),
1a(12)(A)(vii) or 1a(12)(C) of the CEA; or     (C)   Counterparty has a net
worth in excess of USD 1,000,000 and has entered into this Agreement in
connection with the conduct of Counterparty’s business or to manage the risk
associated with an asset or liability owned or incurred or reasonably likely to
be owned or incurred by Counterparty in the conduct of Counterparty’s business.

  (f)   On the Trade Date, (A) none of Counterparty and its officers and
directors is aware of any material nonpublic information regarding Counterparty
or the Shares and (B) all reports and other documents filed by Counterparty with
the Securities and Exchange Commission pursuant to the Exchange Act when
considered as a whole (with the more recent such reports and documents deemed to
amend inconsistent statements contained in any earlier such reports and
documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.     (g)   Without limiting the generality of
Section 3(a)(iii) of the Agreement, the Transaction will not violate Rule 13e-1
or Rule 13e-4 under the Exchange Act.     (h)   Counterparty is an “accredited
investor” (as such term is defined in Section 2(a)(15)(ii) of the Securities
Act).

10



--------------------------------------------------------------------------------



 



  (i)   Counterparty’s financial condition is such that it has no need for
liquidity with respect to its investment in the Transaction and no need to
dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness.     (j)   On the Trade Date (A) the assets of
Counterparty at their fair valuation exceed the liabilities of Counterparty,
including contingent liabilities, (B) the capital of Counterparty is adequate to
conduct the business of Counterparty and (C) Counterparty has the ability to pay
its debts and obligations as such debts mature and does not intend to, or does
not believe that it will, incur debt beyond its ability to pay as such debts
mature.     (k)   Counterparty’s investments in and liabilities in respect of
the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction.     (l)   Counterparty hereby agrees and acknowledges that the
Transaction has not been registered with the Securities and Exchange Commission
or any state securities commission and that the Options are being written by
Bank to Counterparty in reliance upon exemptions from any such registration
requirements. Counterparty acknowledges that all Options acquired from Bank will
be acquired for investment purposes only and not for the purpose of resale or
other transfer except in compliance with the requirements of the Securities Act.
Counterparty will not sell or otherwise transfer any Option or any interest
therein except in compliance with the requirements of the Securities Act and any
subsequent offer or sale of the Options will be solely for Counterparty’s
account and not as part of a distribution that would be in violation of the
Securities Act.     (m)   Counterparty understands no obligations of Bank to it
hereunder will be entitled to the benefit of deposit insurance and that such
obligations will not be guaranteed by any affiliate of Bank or any governmental
agency.     (n)   Counterparty is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Transaction.
    (o)   Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Bank is not making any
representations or warranties with respect to the treatment of the Transaction
under FASB Statements 128, 133, as amended, 149 or 150, EITF Issue No. 00-19,
Issue No. 01-6 or Issue No. 03-6 (or any successor issue statements) or under
FASB’s Liabilities & Equity Project.     (p)   Counterparty is not on the date
hereof engaged in a distribution, as such term is used in Regulation M under the
Exchange Act such distribution, a Regulation M Distribution, of any securities
of Counterparty, other than distributions meeting the requirements of the
exception set forth in Rules 101(b)(10) and 102(b)(7) of Regulation M.
Counterparty shall not, until the second Exchange Business Day immediately
following the Trade Date, engage in any Regulation M Distribution.

9. Other Provisions:

  (a)   Opinions. Counterparty shall deliver to Bank an opinion of counsel,
dated as of the Closing Date (as defined in the Purchase Agreement), with
respect to the matters set forth in Sections 8(a) through (d) of this
Confirmation.

11



--------------------------------------------------------------------------------



 



  (b)   Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Bank a written notice of such
repurchase (a “Repurchase Notice”) on such day if, following such repurchase,
the Options Equity Percentage as determined on such day is (i) greater than 6%
and (ii) greater by 0.5% than the Options Equity Percentage included in the
immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the Options Equity Percentage as of the date
hereof). The “Options Equity Percentage” as of any day is the fraction (A) the
numerator of which is the sum of (A) the Number of Shares hereunder and (B) the
Number of Shares for the Convertible Note Hedge Transaction between Counterparty
and Bank relating to the USD 250,000,000 principal amount of Convertible Senior
Notes due December 15, 2011 (the “Aggregate Transaction Amount”) and (B) the
denominator of which is the number of Shares outstanding on such day.
Counterparty agrees to indemnify and hold harmless Bank and its affiliates and
their respective officers, directors, employees, affiliates, advisors, agents
and controlling persons (each, an “Indemnified Person”) from and against any and
all losses (including losses relating to Bank’s hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, which an
Indemnified Person may become subject to, as a result of Counterparty’s failure
to provide Bank with a Repurchase Notice on the day and in the manner specified
in this Section 9(b), and to reimburse, within 30 days, upon written request,
each of such Indemnified Persons for any reasonable legal or other expenses
incurred in connection with investigating, preparing for, providing testimony or
other evidence in connection with or defending any of the foregoing. If any
suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against the
Indemnified Person, such Indemnified Person shall promptly notify Counterparty
in writing, and Counterparty, upon request of the Indemnified Person, shall
retain counsel reasonably satisfactory to the Indemnified Person to represent
the Indemnified Person and any others Counterparty may designate in such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding. Counterparty shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, Counterparty agrees
to indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Counterparty shall not, without the prior
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Person, unless such settlement includes an unconditional release of
such Indemnified Person from all liability on claims that are the subject matter
of such proceeding. If the indemnification provided for in this paragraph (b) is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then Counterparty under such
paragraph, in lieu of indemnifying such Indemnified Person thereunder, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such losses, claims, damages or liabilities. The remedies provided for in
this paragraph (b) are not exclusive and shall not limit any rights or remedies
which may otherwise be available to any Indemnified Person at law or in equity.
The indemnity and contribution agreements contained in this paragraph (b) shall
remain operative and in full force and effect regardless of the termination of
the Transaction.     (c)   No Manipulation. Counterparty is not entering into
the Transaction to create actual or apparent trading activity in the Shares (or
any security convertible into or exchangeable

12



--------------------------------------------------------------------------------



 



      for the Shares) or to raise or depress or otherwise manipulate the price
of the Shares (or any security convertible into or exchangeable for the Shares)
or otherwise to violate the Exchange Act.     (d)   Board Authorization. Each of
the Transaction and the issuance of the Convertible Notes was approved by its
board of directors and publicly announced, solely for the purposes stated in
such board resolution and public disclosure and, prior to any exercise of
Options hereunder, Counterparty’s board of directors will have duly authorized
any repurchase of Shares pursuant to the Transaction. Counterparty further
represents that there is no internal policy, whether written or oral, of
Counterparty that would prohibit Counterparty from entering into any aspect of
the Transaction, including, but not limited to, the purchase of Shares to be
made pursuant hereto.     (e)   Transfer or Assignment. Neither party may
transfer any of its rights or obligations under the Transaction without the
prior written consent of the non-transferring party; provided that if, as
determined at Bank’s sole discretion, (x) its “beneficial ownership” (within the
meaning of Section 13 of the Exchange Act and rules promulgated thereunder) with
respect to the Shares exceeds 8.5% of Counterparty’s outstanding Shares or
(y) the Aggregate Transaction Amount exceeds 8.5% of Counterparty’s outstanding
Shares or (z) the sum of the Aggregate Transaction Amount, the Number of Shares
for the convertible bond hedge transaction evidenced by the Confirmation dated
August 11, 2003 between Counterparty and Bank and the Number of Shares for the
convertible bond hedge transaction evidenced by the Confirmation dated
August 29, 2003 between Counterparty and Bank (such sum, the “Related
Transaction Amount”) exceeds 15% of Counterparty’s outstanding Shares Bank may
transfer or assign a number of Options sufficient to reduce such “beneficial
ownership” to 8.0% or the Aggregate Transaction Amount to 8.0%, or the Related
Transaction Amount to 14.5% as applicable, to any third party with a rating (or
whose guarantor has a rating) for its long term, unsecured and unsubordinated
indebtedness of A- or better by Standard & Poor’s Ratings Services or its
successor (“S&P”), or a3 or better by Moody’s Investors Service (“Moody’s”) or,
if either S&P or Moody’s ceases to rate such debt, at least an equivalent rating
or better by a substitute agency rating mutually agreed by Counterparty and
Bank. If, in the sole discretion of Bank, Bank is unable after its commercially
reasonable efforts to effect such transfer or assignment on pricing terms
reasonably acceptable to Bank and within a time period reasonably acceptable to
Bank, Bank may designate any Exchange Business Day as an Early Termination Date
with respect to a portion (the “Terminated Portion”) of the Transaction, such
that its “beneficial ownership” following such partial termination will be equal
to or less than 8.5% or the Aggregate Transaction Amount will be equal to or
less than 8.5%, or the Related Transaction Amount will be equal to or less than
15% as the case may be. In the event that Bank so designates an Early
Termination Date with respect to a portion of the Transaction, a payment shall
be made pursuant to Section 6 of the Agreement as if (i) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Transaction and a Number of Options equal to the Terminated Portion,
(ii) Counterparty shall be the sole Affected Party with respect to such partial
termination and (iii) such Transaction shall be the only Terminated Transaction.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing the Bank to purchase, sell, receive or deliver any Shares
or other securities to or from Counterparty, the Bank may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Bank’s obligations in respect of this Transaction and
any such designee may assume such obligations. The Bank shall be discharged of
its obligations to Counterparty to the extent of any such performance.

13



--------------------------------------------------------------------------------



 



  (f)   Staggered Settlement. Bank may, by notice to Counterparty prior to any
Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares on
two or more dates (each, a “Staggered Settlement Date”) or at two or more times
on the Nominal Settlement Date as follows:

  (a)   in such notice, Bank will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date) and how it will allocate the Shares it is required to deliver under “Net
Share Settlement” (above) among the Staggered Settlement Dates; and     (b)  
the aggregate number of Shares that Bank will deliver to Counterparty hereunder
on all such Staggered Settlement Dates and delivery times will equal the number
of Shares that Bank would otherwise be required to deliver on such Nominal
Settlement Date.

  (g)   Early Unwind. In the event the sale of Convertible Notes is not
consummated with the underwriters for any reason by the close of business in New
York on December 19, 2006 or such later date as agreed upon by the parties
(December 19, 2006 or such later date as agreed upon being the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”), on
the Early Unwind Date and (i) the Transaction and all of the respective rights
and obligations of Bank and Counterparty under the Transaction shall be
cancelled and terminated and (ii) each party shall be released and discharged by
the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of the other party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date; provided that, other than to the extent the Early Unwind
Date occurred as a result of a breach of the Purchase Agreement by Bank or an
affiliate thereof, Counterparty shall reimburse Bank for any costs or expenses
(including market losses) relating to the unwinding of its hedging activities in
connection with the Transaction (including any loss or cost incurred as a result
of its terminating, liquidating, obtaining or reestablishing any hedge or
related trading position). The amount of any such reimbursement shall be
determined by Bank in its sole good faith and commercially reasonable
discretion. Bank shall notify Counterparty of such amount and Counterparty shall
pay such amount in immediately available funds on the Early Unwind Date. Bank
and Counterparty represent and acknowledge to the other that, subject to the
proviso included in this Section, upon an Early Unwind, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.     (h)
  Disclosure. Effective from the date of commencement of discussions concerning
the Transaction, Counterparty and each of its employees, representatives, or
other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Counterparty relating to such tax treatment and tax structure.     (i)   Setoff.
The provisions of Section 2(c) of the Agreement shall not apply to the
Transaction. Each party waives any and all rights it may have to set-off
delivery or payment obligations it owes to the other party under the Transaction
against any delivery or payment obligations owed to it by the other party,
whether arising under the Agreement, under any other agreement between parties
hereto, by operation of law or otherwise.

14



--------------------------------------------------------------------------------



 



  (j)   Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, in respect of the Transaction, an amount is payable by
Bank to Counterparty upon an early termination or cancellation of the
Transaction (i) pursuant to Section 12.2, 12.6, 12.7 or 12.9 of the Equity
Definitions or “Consequences of Merger Events” above (except in the event of an
Extraordinary Event in which the consideration to be paid to holders of Shares
consists solely of cash) or (ii) pursuant to Section 6(d)(ii) of the Agreement
(except in the event of an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party, other than an Event of Default of the type described in
Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a Termination
Event of the type described in Section 5(b)(i), (ii), (iii), (iv), (v) or
(vi) of the Agreement, in each case resulting from an event or events outside
Counterparty’s control) (a “Payment Obligation”), Counterparty may, in its sole
discretion, request that Bank satisfy such Payment Obligation by the Share
Termination Alternative (as defined below) and shall give irrevocable telephonic
notice to Bank, confirmed in writing within one Currency Business Day, no later
than 12:00 p.m. New York local time on the Merger Date, the Announcement Date or
the Early Termination Date, as applicable; provided that if Counterparty does
not validly request that Bank satisfy such Payment Obligation by the Share
Termination Alternative, Bank shall nevertheless have the right, in its sole
discretion, to satisfy its Payment Obligation by the Share Termination
Alternative, notwithstanding Counterparty’s lack of election. In calculating any
amounts under Section 6(e) of the Agreement, notwithstanding anything to the
contrary in die Agreement, (1) separate amounts shall be calculated as set forth
in Section 6(e) with respect to (i) the Transaction and (ii) all other
Transactions, and (2) such separate amounts shall be payable pursuant to
Section 6(d)(ii) of the Agreement, subject to, in the case of clause (1)(i), the
Share Termination Alternative right hereunder.

         
 
  Share Termination Alternative:   If applicable, Bank shall deliver to
Counterparty the Share Termination Delivery Property on the date when the
Payment Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of
the Equity Definitions, this Confirmation or Section 6(d)(ii) and 6(e) of the
Agreement, as applicable (the “Share Termination Payment Date”), in satisfaction
of the Payment Obligation in the manner reasonably requested by Counterparty
free of payment.
 
       
 
  Share Termination
Delivery Property:  
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.
 
       
 
  Share Termination Unit Price:   The value to Bank of property contained in one
Share Termination Delivery Unit on the

15



--------------------------------------------------------------------------------



 



         
 
      date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Bank at the time of notification of the Payment Obligation.
 
       
 
  Share Termination
Delivery Unit:  
In the case of a Termination Event, Event of Default or Delisting, one Share or,
in the case of an Insolvency, Nationalization or Merger Event, one Share or a
unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization or Merger Event, as the case may be. If such
Insolvency, Nationalization or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.
 
       
 
  Failure to Deliver:   Applicable
 
       
 
  Other applicable
provisions:  
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 and 9.12 of the Equity Definitions will be applicable, as if
“Physical Settlement” applied to such cancellation or termination of the
Transaction, except that all references therein to “Shares” shall be read as
references to “Share Termination Delivery Units”; and provided that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Buyer is the issuer of any Share
Termination Delivery Units (or any part thereof).

  (k)   Securities Contract: Swap Agreement. The parties hereto intend for:
(a) the Transaction to be a “securities contract” and a “swap agreement” as
defined in the Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”), and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 555 and 560 of the
Bankruptcy Code; (b) a party’s right to liquidate the Transaction and to
exercise any other remedies upon the occurrence of any Event of Default under
the Agreement with respect to the other party to constitute a “contractual
right” as described

16



--------------------------------------------------------------------------------



 



      in the Bankruptcy Code; (c) any cash, securities or other property
provided as performance assurance, credit support or collateral with respect to
the Transaction to constitute “margin payments” and “transfers” under a “swap
agreement” as defined in the Bankruptcy Code; and (d) all payments for, under or
in connection with the Transaction, all payments for the Shares and the transfer
of such Shares to constitute “settlement payments” and “transfers” under a “swap
agreement” as defined in the Bankruptcy Code.     (l)   Governing Law. New York
law (without reference to choice of law doctrine).     (m)   Waiver of Jury
Trial. Each party waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in respect of any suit, action or
proceeding relating to the Transaction. Each party (i) certifies that no
representative, agent or attorney of the other party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.     (n)   Registration. Counterparty hereby agrees that if, in
the good faith reasonable judgment of Bank, the Shares (the “Hedge Shares”)
acquired by Bank for the purpose of hedging its obligations pursuant to the
Transaction cannot be sold in the U.S. public market by Bank without
registration under the Securities Act, Counterparty shall, at its election:
(i) in order to allow Bank to sell the Hedge Shares in a registered offering,
make available to Bank an effective registration statement under the Securities
Act to cover the resale of such Hedge Shares and (A) enter into an agreement, in
form and substance satisfactory to Bank, substantially in the form of an
underwriting agreement for a registered secondary offering, (B) provide
accountant’s “comfort” letters in customary form for registered offerings of
equity securities, (C) provide disclosure opinions of nationally recognized
outside counsel to Counterparty reasonably acceptable to Bank, (D) provide other
customary opinions, certificates and closing documents customary in form for
registered offerings of equity securities and (E) afford Bank a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities;
provided, however, that if Bank, in its sole reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this Section
9(n) shall apply at the election of Counterparty; (ii) in order to allow Bank to
sell the Hedge Shares in a private placement, enter into a private placement
agreement substantially similar to private placement Underwriting Agreements
customary for private placements of equity securities, in form and substance
satisfactory to Bank, including customary representations, covenants, blue sky
and other governmental filings and/or registrations, indemnities to Bank, due
diligence rights (for Bank or any designated buyer of the Hedge Shares from
Bank), opinions and certificates and such other documentation as is customary
for private placements agreements, all reasonably acceptable to Bank (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its reasonable judgment, to compensate Bank
for any discount from the public market price of the Shares incurred on the sale
of Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Bank at the “VWAP Price” (as defined herein) on the relevant Exchange Business
Days, and in the amounts, requested by Bank. “VWAP Price” means, on any Exchange
Business Day, the per Share volume-weighted average price as displayed under the
heading “Bloomberg VWAP” on Bloomberg page <CDNS>.UQ <equity> AQR (or any
successor thereto) in respect of the period from 9:30 a.m. to 4:00 p.m. (New
York City time) on such

17



--------------------------------------------------------------------------------



 



      Exchange Business Day (or if such volume-weighted average price is
unavailable, the market value of one Share on such Exchange Business Day, as
determined by the Calculation Agent using a volume-weighted method).     (o)  
Quarterly Valuations. Bank hereby agrees, upon request by Counterparty, to cause
its affiliate to provide to the Counterparty, within 5 Exchange Business Days
after the end of the fiscal quarter of the Counterparty during which
Counterparty made such request, a valuation estimate of the fair value of the
Transaction as of the Counterparty’s fiscal quarter end.     (p)   Equity
Rights. Bank acknowledges and agrees that this Confirmation is not intended to
convey to it rights with respect to the Transaction that are senior to the
claims of common stockholders in the event of Counterparty’s bankruptcy.     (q)
  Role of Agent. Each party agrees and acknowledges that (i) Agent has acted
solely as agent and not as principal with respect to this Transaction and
(ii) Agent has no obligation or liability, by way of guaranty, endorsement or
otherwise, in any manner in respect of this Transaction (including, if
applicable, in respect of the settlement thereof). Each party agrees it will
look solely to the other party (or any guarantor in respect thereof) for
performance of such other party’s obligations under this Transaction.

18



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [f25514f2551410.gif]
     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to EDG Confirmation
Group, J.P. Morgan Securities Inc., 277 Park Avenue, 11th Floor, New York, NY
10172-3401, or by fax to (212) 622 8519.

                      Very truly yours,    
 
                        J.P. Morgan Securities Inc., as agent for JPMorgan Chase
Bank, National Association    
 
               
 
      By:   David Seaman    
 
                        Authorized Signatory             Name: David Seaman    

Accepted and confirmed
as of the Trade Date:
Cadence Design Systems, Inc.

         
By:
  William Porter    
 
        Authorized Signatory     Name: William Porter    

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746. Registered
Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

19